Citation Nr: 1600238	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Appellant filed a timely notice of disagreement with a determination by the Regional Office that denied a claim for Department of Veterans Affairs death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965, and died in June 2002.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that the Appellant had not filed a timely notice of disagreement (NOD) as to a June 2013 denial of VA death pension benefits.  In April 2015, the Appellant filed a NOD as to the timeliness issue.  In July 2015, the RO furnished the Veteran a Statement of the Case (SOC).  In July 2015, the Appellant filed a Substantive Appeal (VA Form 9, Appeal to the Board).

In addition to the paper claims file, there is a Virtual VA paperless file associated with the claims file.  This appeal was also processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  An April 2003 decision letter by the RO denied the Appellant's claim of entitlement to VA death pension benefits on the basis that her income was excessive.

2.  In January 2004, within one year from the date of mailing of the April 2003 decision letter, the Appellant submitted a statement with the RO which indicated her dissatisfaction with the April 2003 decision letter; this statement constitutes a valid, timely notice of disagreement with the April 2003 denial of death pension benefits. 

3.  The Appellant has not withdrawn the January 2004 notice of the disagreement.

4.  The April 2003 decision letter is not final; and, as such, the January 2004 notice of disagreement extends to all subsequent denials of VA death pension benefits, including the RO's denial of that benefit in June 2013.


CONCLUSION OF LAW

The Appellant filed a valid, timely notice of disagreement with the April 2003 RO decision, which denied her claim for VA death pension benefits.  38 U.S.C.A. § 7105 (West 2002, 2014); 38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302 (2002, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2002, the Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  In an April 2003 decision letter, the RO denied, among other claims, her claim of entitlement to death pension benefits on the basis that her income was excessive.  By that same April 2003 letter, the Appellant was notified that she had one year to appeal that determination.  See VA Letter to the Appellant, dated April 2003 (notifying the Appellant of her right to appeal the April 2003 adverse determination and informing her that she had a one year time limit within which to file a notice of disagreement).  With that notification letter, the RO also enclosed VA Form 4107 ("Your Rights to Appeal our Decision").

A written communication from the Appellant to the RO, dated and received in January 2004, shows at that time the Appellant indicated her "right to appeal" the RO's April 2003 decision that denied her claim for death pension benefits, on the grounds that her income exceeded the limit for a surviving spouse with no dependents.  She noted she "had a year to disagree with [the RO's] decision."  She requested that the RO re-consider her claim for death pension benefits and again invoked her right to appeal, contending that she had no income or job and had not yet met the age requirement for Social Security benefits.  Lastly, she stated that "I really need 'THE BOARD' to review the law that applies to my claim, and change your decision."  (Emphasis in the original).

During the course of the administrative proceedings before the RO, the Appellant continued to pursue her claim for death pension benefits, which was denied by the RO in December 2004 and June 2005.  The RO construed the Appellant's submissions in January 2004, September 2004, and January 2013 as reopened claims for death pension benefits (and not as part and parcel of an already pending claim for that same benefit).  The claim was most recently denied in a June 2013 decision letter on the basis that the Appellant's income exceeded the maximum annual death pension limit set by law.  The Appellant was notified of that decision in a letter dated June 2013.  That letter informed the Appellant that if she disagreed with the RO's decision, she had one year from the date of that letter to appeal.  The Appellant submitted a statement that again contested the RO's denial of entitlement to death pension benefits, which was received by VA in July 2014.

The aforementioned facts are not in dispute.  The resolution of this appeal rests solely on the interpretation of the law rather than a dispute as to the underlying facts of this case.  VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Under the laws administered by VA, an appeal consist of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result with constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the agency of original jurisdiction mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification will be presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

As noted above, the Appellant was provided with notice in April 2003 that her claim for death pension benefits was denied.  After receiving notice of this determination, the Appellant submitted a January 2004 statement in which she specifically stated that she intended to appeal.  Although there might be some ambiguity since she merely expressed an intent to appeal, the fact remains that she expressed a desire to appeal and was referring to her claim for death pension benefits.  It is readily apparent that her January 2004 statement should have been construed by the RO as expressing a "desire to contest the result" of the RO determination of April 2003.  This written communication from the Appellant contains the kind of wording for such a statement to be deemed a notice of disagreement.  The Board determines, accordingly, that the Appellant's January 2004 statement, which was received by VA within one year from the date of the mailing of the April 2003 decision letter, may be reasonably construed to constitute an adequate, timely filed notice of disagreement within the meaning of 38 C.F.R. § 20.201.

As evidenced by the record, the Appellant had already initiated an appeal of the April 2003 decision, when she filed the January 2004 notice of disagreement with the denial of death pension benefits.  The record evidence also reflects that the Appellant has not expressly withdrawn the January 2004 notice of disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.31, 20.304 (2002, 2015).  In effect, the Appellant's January 2004 notice of disagreement extends to all subsequent RO adjudications (in December 2004, June 2005, and June 2013) on that same claim.  See Hamilton v. Brown, 4 Vet. App. 528, 537-38 (1993) (en banc) (holding that there can only be one valid notice of disagreement to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim, until the notice of disagreement has been withdrawn, or until a final RO or Board decision is rendered in that matter).

Since the Appellant filed a timely notice of disagreement in January 2004 that contested the April 2003 denial of death pension benefits, the subsequent RO decisions on that same claim (including in June 2013) do not abrogate the pending appeal.  Id. at 537-38.  Thus, given the procedural posture of this particular matter, the RO still has yet to issue a Statement of the Case following the submission of the timely January 2004 notice of disagreement with respect to the earlier adverse (April 2003) RO decision, which had denied the Appellant's claim for death pension benefits.  38 U.S.C.A. § 7105(b)(1) (West 2002, 2015).  As a result, the October 2002 original claim for death pension benefits remained open and pending, and hence the April 2003 RO decision had not become final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); 38 C.F.R. § 3.160(c) (2002, 2015) (defining a "pending claim"); cf. 38 C.F.R. § 3.160(d) (2002, 2015) (defining a "finally adjudicated claim").

In view of the foregoing, the Board concludes that the Appellant's January 2004 statement constitutes a valid, timely notice of disagreement to the RO's April 2003 decision letter which denied the Appellant's claim seeking entitlement to VA death pension benefit, and which extended to all subsequent RO decisions, including the June 2013 decision, on that same issue.  Accordingly, the Appellant is entitled to be furnished a statement of the case in accordance with 38 U.S.C.A. § 7105(d) (West 2002, 2014), and 38 C.F.R. § 19.29 (2002, 2015), relative to her claim for VA death pensions benefits.


ORDER

The appeal as to the timeliness of the notice of disagreement is granted.


REMAND

As the Board has determined that the Appellant's January 2004 statement constitutes a valid, timely filed notice of disagreement to the April 2003 RO denial of VA death pension benefits, a remand of the matter to the RO pursuant to 38 C.F.R. § 19.9(c) (2015) is required for the issuance of a Statement of the Case.  However, the issue concerning entitlement to VA death pension benefits may be returned to the Board following the issuance of the Statement of the Case only if the Appellant perfects an appeal of that issue by the filing of a timely Substantive Appeal in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2014).

In view of the aforementioned matter, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

The AOJ should furnish the Appellant and her representative (if any) a Statement of the Case that addresses the issue of entitlement to VA death pension benefits, including a discussion of the evidence on file since the October 2002 original claim and the applicable laws and regulations.  The AOJ should notify the Appellant that an appeal in regards to her claim of entitlement to VA death pension benefits may be returned to the Board, following the issuance of the Statement of the Case, if she perfects an appeal of that claim by filing a timely Substantive Appeal.  38 U.S.C.A. § 7105.

[Note: The scope of the Appellant's claim for VA death pension benefits covers the initial RO denial in April 2003, which was gendered by her original claim filed in October 2002.]

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


